Citation Nr: 0503604	
Decision Date: 02/10/05    Archive Date: 02/22/05	

DOCKET NO.  00-12 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had periods of active service from October 1958 
to August 1967 and from January 1969 to January 1972.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003 at which time it was remanded 
for further development.  To the extent possible, the 
requested actions have been accomplished and the case has 
been returned to the Board for appellate review.  

The Board notes that in a November 2004 statement of the 
case, questions of the veteran's entitlement to a disability 
rating in excess of 50 percent for his post-traumatic stress 
disorder (PTSD) and to an effective date earlier than January 
25, 2000, for the award of service connection for diabetes 
mellitus, were denied.  This was in response to a June 2004 
rating decision and an October 2004 notice of disagreement.  
However, a substantive appeal is not of record.  Accordingly, 
these matters are not for consideration at this time.  The 
only question for consideration by the Board at this time is 
that of the veteran's entitlement to a total disability 
rating based on unemployability due to the severity of his 
service-connected disabilities.  


FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the claim has been developed and obtained. 

2.  Service connection is in effect for PTSD, rated as 
50 percent disabling from July 28, 1998; and, for diabetes 
mellitus, rated as 20 percent disabling from January 25, 
2000.  The combined disability rating of 60 percent has been 
in effect since January 25, 2000.

3.  The competent and probative medical evidence of record 
establishes that the symptomatology associated with the 
veteran's service-connected disorders causes such significant 
impairment in his social and industrial functioning such that 
he is not able to obtain and maintain gainful employment.  


CONCLUSION OF LAW

The criteria for a grant of a total disability rating based 
on individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. §§ 1155, 5110 (West 2002); 
38 C.F.R. §§ 3.102, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board must address the notice and duty to 
assist requirements of VA as set out in the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002).  VA must notify the veteran 
of the information and evidence necessary to substantiate his 
claim and inform him whether he or VA bears the burden of 
producing or obtaining that evidence or information.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

A review of the evidence in this case discloses that the 
Board attempted to assist the veteran in developing the claim 
by having its case development unit locate additional 
information in September 2002.  The case was then remanded by 
the Board in October 2003 for further development, to include 
scheduling the veteran for a general medical examination.  
Records were requested from the company with whom the veteran 
indicated he was employed on more than one occasion.  VA 
accorded the veteran a psychiatric examination and a general 
medical examination in March 2004.  Received in June 2004 
from the veteran were pay stubs and a W-2 Form showing 
employment by the Oklahoma City Board of Education in the 
1990's.  The claims file also contains records pertaining to 
an award of disability benefits to the veteran by the Social 
Security Administration.  

The Board believes the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  The Board believes that 
no further assistance to the veteran regarding development of 
the evidence is required.  See 38 U.S.C.A. § 5103A.  The 
Board is particularly confident in its assessment because it 
finds the evidence as presently constituted is sufficient to 
establish a full grant of the benefit sought.

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  38 C.F.R. § 4.16.  A finding of 
total disability is appropriate when there is present any 
impairment of mind or body that is sufficient to render it 
impossible for the average person to follow a substantially 
gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2004).

If a total rating is based on a disability or combination of 
disabilities for which the VA's Schedule for Rating 
Disabilities (Rating Schedule) provides an evaluation of less 
than 100 percent, it must be determined that the service-
connected disabilities are sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§ 3.341 (2004).  

A total disability rating for compensation may be assigned 
where the schedular rating is less than total or the disabled 
person is, in the judgment of the rating agency, unable to 
secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  See 
38 C.F.R. § 4.16(a).

If the veteran's service-connected disability or disabilities 
do not equal the percentage requirements of § 4.16(a), 
§ 4.16(b) provides that a veteran may have his case submitted 
to the Director, Compensation and Pension Service, for 
extraschedular consideration if the RO determines that he or 
she is unemployable by reason of the service-connected 
disabilities.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  "A veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Evidence of record discloses the veteran is in receipt of 
Social Security disability benefits.  In a decision dated in 
September 1996, he was found to be disabled from April 1995.  
It was noted that he had a high school education and some 
college credit, and had worked as a clerk/cashier at a 
convenience store, and as a school bus driver.  His diagnoses 
included dysthymia, PTSD, a schizoid personality disorder, 
borderline intellectual functioning, and possible dementia.  
He was found significantly limited in almost every area of 
functioning and was described as unable to sustain the 
performance of any type of substantial gainful activity on a 
regular basis.

Service connection is in effect for PTSD, rated as 50 percent 
disabling, and for diabetes mellitus, rated as 20 percent 
disabling.  The combined disability rating is 60 percent.  

VA medical records, including reports of a general medical 
examination of the veteran in March 2004 and a psychiatric 
examination of the veteran in March 2004, are of record, and 
reflect that the veteran has a number of disabilities, in 
addition to his service-connected disorders.  These include 
hypertension, hyperlipidemia, morbid obesity, alcohol abuse, 
by history, degenerative joint disease of the knees, and 
degenerative disc disease of the low back.  

The staff psychologist who conducted the psychiatric 
examination in March 2004 submitted an addendum in April 2004 
in which he indicated that the veteran's claim for 
unemployability secondary to PTSD "does not seem to be solely 
due to that diagnosis, given that the claimant reported that 
unemployability was secondary to his back problem limiting 
him to no more than 10 pounds' lifting, his knees, and 
diabetes and PTSD as well."  The psychologist indicated the 
rest of his comments remained intact with the addition of the 
following.  "The claimant was given global assessment of 
functioning (GAF) score of 59 because it was felt that PTSD 
alone is at a moderate level currently."  He added that in 
"concert with his other conditions along with his easily 
(sic) lifestyle, the claimant's unemployability is a matter 
of record as noted above with this examiner's comments that 
it appears the event in Oklahoma City tipped him in the 
direction of both flight and further withdrawal.  A large 
portion of his unemployability can be accounted for by the 
exacerbation of his PTSD, that PTSD is likely is not 
contributed to unemployability therefore holds.  The GAF 
would be less than 50 if his Axis II and III features are 
factored in.  The GAF of 59 refers to his PTSD alone."

The Axis II feature to which the psychologist referred was a 
personality disorder, with avoidance and schizotypal traits.  
The Axis III features were diabetes mellitus, hypertension, 
hyperlipidemia, degenerative arthritis of both knees, and 
arthritis of the low back.  The psychologist noted that the 
veteran lived a solitary lifestyle and was seen on a "very 
frequent" basis at the Vet Center for both group and 
individual therapy.  

The Board notes, as indicated above, that service connection 
has also been granted for diabetes mellitus, in addition to 
the PTSD.  The Board believes it is most difficult to 
distinguish the symptomatology of the veteran's PTSD from 
symptomatology of other psychiatric disorders.  The Board is 
aware that, while the veteran is approaching advanced age 
(the record shows he was born in March 1940), and has 
significant nonservice-connected conditions, such as a bad 
back and bad knees, such factors must be excluded in 
determining entitlement to an unemployability award.

Nonetheless, the evidence suggests that the service-connected 
disabilities of diabetes and PTSD are of a nature and 
severity as to preclude most forms of gainful employment for 
which the veteran would be qualified by reason of past 
education and work experience.  Given such factors, the 
service-connected disabilities alone might well render it 
impossible to obtain and retain a job that provides a living 
wage.  The Board accordingly finds that the evidence is at 
least equally divided on the question of whether the service-
connected disabilities alone (excluding nonservice-connected 
disorders) precludes substantially gainful employment.  Under 
such circumstances, the veteran is given the benefit of the 
doubt.  38 U.S.C.A. § 5107(b).  Therefore, the Board finds 
that the service-connected disabilities reasonably prevent 
gainful employment.   


ORDER

Entitlement to a total disability rating based on individual 
unemployability by the reason of the severity of the 
veteran's service-connected disabilities is granted.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


